Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 11/21/2022 (hereinafter “Response”) has been entered. Examiner notes that claims 16, 20, 29, and 35 have been amended and claims 26 and 27 have been cancelled. Claims 16, 17, 19-25, 28-31, and 33-35 remain pending in the application. 
Claim Objections
Claim 34 objected to because of the following informalities: 
“the processor” should be “the RISC processor.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 16, 17, 19-25, 28-31, and 33-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 as presently amended recites in part:
“generate a notification of a status of a treatment for the user based on information related to the medication regimen, wherein the information is determined based on the medical data analysis and includes one or more of: a next medication dosage for the user, an automated prescription service for a medication, an alteration to the medication regime for the user, a corrected medication dosage for the user, or predicted drug needs of the user for a period of time.” 
In the Response Applicant points to Applicant’s originally filed Specification [0034] and [0073]-[0076] for support for this amendment. The specification provides support for “generate a notification of a status of a treatment for the user based on information related to the medication regimen, wherein the information … includes one or more of: a next medication dosage for the user” at least in the ¶’s identified by Applicant, e.g., provide a message of a next dose, but there is no obvious support for wherein the information is determined based on the medical data analysis, i.e., tracking compliance of a user with a medication regime, or that the information includes one or more of “an automated prescription service for a medication, an alteration to the medication regime for the user, a corrected medication dosage for the user, or predicted drug needs of the user for a period of time.” 
While Applicant’s originally filed specification, e.g., in the ¶’s identified by the Applicant make mentions of an automated prescription service for a medication, an alteration to the medication regime for the user, a corrected medication dosage for the user, or predicted drug needs of the user for a period of time individually there is no obvious support for these concepts being included in used to generate notification of a status of a treatment for the user.
For at least these reasons, the limitation is interpreted as being new matter.
Claims 29 and 35 recite substantially similar limitations and are rejected as reciting new matter for substantially similar reasons.
Any claim not specifically addressed under 112(a) is rejected as being dependent on a claim rejected under 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 16, 17, 19-25, 28-31, and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 16, 17, and 19-28 are drawn to a system for processing medical data, which is within the four statutory categories (i.e., machine). Claims 29-31, 33, and 34 are drawn to a system for processing medical data, which is within the four statutory categories (i.e., machine). Claim 35 is drawn to a method for processing medical data, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 16 includes limitations that recite at least one abstract idea.  Specifically, independent claim 16 recites: 
16. (Currently Amended) A portable medical data hub, comprising: 
a battery; 
at least one network interface; 
an RFID reader; and 
an RISC processor, 
wherein the portable medical data hub is configured to: 
receive medical data from one or more medical devices via the RFID reader, the medical data indicative of a dose of administered medication, 
perform initial processing on the medical data using the RISC processor to provide processed medical data, the initial processing comprising tagging the medical data with additional data relating to use of the one or more medical devices, the additional data comprising one or more of: a date and/or time of measurement of the medical data, an identity of a respective medical device from which the medical data was received, an identity of a measurement to which the medical data relates, or an identity of a user to which the medical data relates, 
transmit the processed medical data via the at least one network interface to a data analysis system for medical data analysis, the medical data analysis comprising tracking a user compliance with a medication regimen, and 
generate a notification of a status of a treatment for the user based on information related to the medication regimen, wherein the information is determined based on the medical data analysis and includes one or more of: a next medication dosage for the user, an automated prescription service for a medication, an alteration to the medication regime for the user, a corrected medication dosage for the user, or predicted drug needs of the user for a period of time. 

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because performing initial processing on medical data, including tagging medical data with additional data, e.g., a date or time of measurement of medical data, related to use of a medical device, to provide processed medical data, and medical data analysis comprising tracking a user compliance with a medication regimen, and generating a notification of a status of a treatment for a user based on information related to the medication regimen, e.g., a next dosage for the user, under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e., a battery, at least one network interface, an RFID reader, an RISC processor, one or more medical devices, a data analysis system, i.e., a server per [0072] of Applicant’s published specification and as recited in claim 30, a memory as recited in claim 22, a touch screen as recited in claim 24, a speaker as recited in claim 25, the RFID tag as recited in claim 29, and a network as recited in claim 30).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 16 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 29 is identical as the abstract idea for Claim 16, because the only difference between Claims 16 and 29 is that Claim 16 recites an apparatus, whereas Claim 29 recites a system further including a medical device is configured to transmit data to the portable medical data hub via an RFID tag, which is merely an additional element amounting to no more than adding the words apply it/use computer as tool/equivalent - see MPEP 2106.05(f) and/or generally linking use to field of use - see MPEP 2106.05(h). Furthermore, the abstract idea for Claim 35 is identical as the abstract idea for Claim 16, because the only difference between Claims 16 and 35 is that Claim 35 recites a method, whereas Claim 16 recites an apparatus. 
Dependent claims 17, 19-25, 28, 30, 31, 33, and 34 include other limitations for example claims 17/31 further recite that the portable medical data hub is configured to receive a response from the data analysis system in dependence on the medical data analysis, claims 19/33 further recite that the medical data includes sensitive and non-sensitive user data and that the sensitive data is separated from the non-sensitive data and transmitted to the data analysis system, claims 20/34 further recite that the processor is used to analyze the sensitive data, claim 21 further recites that the results of the analysis of the sensitive data is sent to the data analysis system, claim 22 further recites that the medical data hub includes memory and stores medical data in memory if a network connection to the data analysis system cannot be established and transmits the stored data once the network connection can be established, claim 23 further recites that portable medical data hub is configured to receive updates for the medical devices and applies the updates to the devices, claim 24 further recites that the medical hub includes a touch screen, claim 25 further recites that the medical hub includes a speak to provide spoken reminders to a user, claim 28 further recites that the medical hub includes an electrical connector to provide power from the medical hub to the medical device(s), claim 30 further recites that the data analysis system is a server that creates analyzed data and stores the analyzed data; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 16 and 29.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 16, 17, 19-25, 28-31, and 33-35 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
16. A portable medical data hub, comprising: 
a battery (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
at least one network interface (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), 
an RFID reader (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
an RISC processor (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
wherein the portable medical data hub is configured (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)): 
receive medical data from one or more medical devices via the RFID reader, the medical data indicative of a dose of administered medication (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (general linking use to field of use - see MPEP 2106.05(h)), 
perform initial processing on the medical data using the RISC processor to provide processed medical data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), the initial processing comprising tagging the medical data with additional data relating to use of the one or more medical devices, the additional data comprising one or more of: a date and/or time of measurement of the medical data, an identity of a respective medical device from which the medical data was received, an identity of a measurement to which the medical data relates, or an identity of a user to which the medical data relates, 
transmit the processed medical data via the at least one network interface to a data analysis system for medical data analysis (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), the medical data analysis comprising tracking a user compliance with a medication regimen, and 
generate a notification of a status of a treatment for the user based on information related to the medication regimen, wherein the information is determined based on the medical data analysis and includes one or more of: a next medication dosage for the user, an automated prescription service for a medication, an alteration to the medication regime for the user, a corrected medication dosage for the user, or predicted drug needs of the user for a period of time. 

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of performing initial processing on medical data, including tagging medical data with additional data, e.g., a date or time of measurement of medical data, related to use of a medical device, to provide processed medical data, and medical data analysis comprising tracking a user compliance with a medication regimen, and generating a notification of a status of a treatment for a user based on information related to the medication regimen, e.g., a next dosage for the user, by utilizing a general purpose battery, at least one network interface, an RFID reader, an RISC processor, one or more medical devices, a data analysis system, i.e., a server per [0072] of Applicant’s published specification and as recited in claim 30, a memory as recited in claim 22, a touch screen as recited in claim 24, a speaker as recited in claim 25, the RFID tag as recited in claim 29, and a network as recited in claim 30;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0033]-[0057] of Applicant’s published Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed battery, at least one network interface, an RFID reader, an RISC processor2, one or more medical devices, a data analysis system, i.e., a server per [0072] of Applicant’s published specification and as recited in claim 30, a memory as recited in claim 22, a touch screen as recited in claim 24, a speaker as recited in claim 25, the RFID tag as recited in claim 29, and a network as recited in claim 30) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving/sending medical data from a medical device via the RFID tag/RFID reader and data output by outputting processed medical data via the network interface – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receive medical data from one or more medical devices via the at least one network interface”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, representative claim 16 and analogous independent claims 29 and 35 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 17, 19-28, 30, 31, 33 and 34 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claims 17/31 further recite that the portable medical data hub is configured to receive a response from the data analysis system in dependence on the medical data analysis (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claims 19/33 further recite that the medical data includes sensitive and non-sensitive user data and that the sensitive data is separated from the non-sensitive data and transmitted to the data analysis system (merely further limiting the abstract idea) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claims 20/34 further recite that the processor is used to analyze the sensitive data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 21 further recites that the results of the analysis of the sensitive data is sent to the data analysis system (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)). 
Claim 22 further recites that the medical data hub includes memory and stores medical data in memory if a network connection to the data analysis system cannot be established and transmits the stored data once the network connection can be established (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Versata, 793 F.3d at 1334 & MPEP 2106.05(g)(3)). 
Claim 23 further recites that portable medical data hub is configured to receive updates for the medical devices and applies the updates to the devices (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)). 
Claim 24 further recites that the medical hub includes a touch screen (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 25 further recites that the medical hub includes a speak to provide spoken reminders to a user (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 28 further recites that the medical hub includes an electrical connector to provide power from the medical hub to the medical device(s) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)). 
Claim 30 further recites that the data analysis system is a server that creates analyzed data and stores the analyzed data (merely further limiting the abstract idea) (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 16, 17, 19-25, 28-31, and 33-35 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0033]-[0057] of Applicant’s originally filed specification and Wikipedia3) – e.g., Applicant’s specification and Wikipedia disclose that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of performing initial processing on medical data, including tagging medical data with additional data, e.g., a date or time of measurement of medical data, related to use of a medical device, to provide processed medical data, and medical data analysis comprising tracking a user compliance with a medication regimen, and generating a notification of a status of a treatment for a user based on information related to the medication regimen, e.g., a next dosage for the user, by utilizing a general purpose battery, at least one network interface, an RFID reader, an RISC processor4, one or more medical devices, a data analysis system, i.e., a server per [0072] of Applicant’s published specification and as recited in claim 30, a memory as recited in claim 22, a touch screen as recited in claim 24, a speaker as recited in claim 25, the RFID tag as recited in claim 29, and a network as recited in claim 30;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving/sending medical data from a medical device via the RFID tag/RFID reader and data output by outputting processed medical data via the network interface – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receive medical data from one or more medical devices via the at least one network interface”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a battery, at least one network interface, an RFID reader, an RISC processor5, one or more medical devices, a data analysis system, i.e., a server per [0072] of Applicant’s published specification and as recited in claim 30, a memory as recited in claim 22, a touch screen as recited in claim 24, a speaker as recited in claim 25, the RFID tag as recited in claim 29, and a network as recited in claim 30. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 16, 17, 19-25, 28-31, and 33-35 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18, 24, 28-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0157735 to Zhang in view of US 2013/0218588 to Kehr et al (hereinafter Kehr) and further in view of US 2012/0203573 to Mayer et al (hereinafter Mayer) and further in view of “Reduced instruction set computer,” Wikipedia, 2016, available at https://web.archive.org/web/20160601210934/https://en.wikipedia.org/wiki/Reduced_ instruction_set_computing (hereinafter “Wikipedia”).
Regarding claim 1, Zhang discloses a portable medical data hub (Figs. 1 & 3 and Abstract & [0068] disclose that the faceplate device 112 is configured to store sensor data), comprising: 
a battery (Fig. 3 & [0074] discloses that the faceplate device 112 includes a battery); 
at least one network interface (Fig. 3 & [0064] discloses that the faceplate device 112 includes a wireless communication interface, interpreted as a network interface); and 
a processor (Fig. 3 & [0070] discloses that the faceplate device 112 includes processing units, e.g., a general purpose processors. See also [0063].); 
wherein the portable medical data hub is configured: 
receive medical data from one or more medical devices (Figs. 2 and 3 & [0064] and [0106] disclose that network interface 304 the faceplate device 112 communicates with any electronic device including the wristband monitoring device 110 to send/receive information including sensor data from the wristband to the faceplate. See also [0102].; Figs. 2 and 3 & [0101] discloses, e.g., that the sensor may be a blood pressure monitor, i.e., a medical device and the sensor data may be blood pressure, i.e., medical data), the medical data indicative of a dose of administered medication ([0025]-[0026] discloses that the system receives additional medical data indicative of the user taking a dose of medication, e.g., 500 mg of medication A), 
perform initial processing on the medical data using the processor to provide processed medical data ([0107] discloses user input and a time-stamp are associated with, i.e., tagged with, the vital sign information, i.e., the sensor data received at the faceplate 112; [0071] additionally discloses that a clock of the faceplate 112 is used to generate the time-stamp which is used by the processing unit, i.e., processor. [0107] and [0071] in conjunction with [0070] which discloses that a processing unit, i.e., processor is used by the faceplate to execute code is interpreted as the processor performing initial processing of the received sensor data by associating the sensor data with the time-stamp generated by the clock), the initial processing comprising tagging the medical data with additional data relating to use of the one or more medical devices, the additional data comprising one or more of: a date and/or time of measurement of the medical data, an identity of a respective medical device from which the medical data was received, an identity of a measurement to which the medical data relates, or an identity of a user to which the medical data relates ([0071] -[0070] and [0107] disclose associating a timestamp with received sensor data, i.e., medical data, which is interpreted as tagging the sensor data with additional data relating to use of the medical device, sensor. The timestamp is related to the use of the medical device because it indicates the time the sensor data was collected allowing for pattern recognition to be performed on the collected data. See [0071].), 
transmit the processed medical data via the at least one network interface to a data analysis system for medical data analysis ([0104] & [0109] disclose that the medical related data, interpreted as including the sensor data including the time-stamp may be transmitted to a variety of other devices, e.g., service provider computer 116 or medical provider 106, which may perform additional data analysis, e.g., by using the wellness monitoring engine to calculate the medical wellness index as disclosed in Fig. 4 & [0103]); and 
generate a notification of a status of a treatment for the user based on information related to the medication regimen, wherein the information is determined based on the medical data analysis and includes one or more of: a next medication dosage for the user, an automated prescription service for a medication, an alteration to the medication regime for the user, a corrected medication dosage for the user, or predicted drug needs of the user for a period of time ([0025] & [0087] disclose generating and providing a notification of the status of the treatment of the user, e.g., to take a dosage of medication, e.g., 500 mg dose of medication A based on a regimen or in response to user input of feeling dizzy, interpreted as being medical related data that is part of the medical data analysis discussed above and in Fig. 4 and [0103],[0104] & [0109], which is interpreted as a next medication dosage for the user, an alteration to the medication regime for the user, a corrected medication dosage for the user, i.e., based on a medication regime).
Zhang does not specifically disclose that the portable medical data hub includes an RFID reader; wherein the processor is a RISC processor; wherein the medical data is received via the RFID reader; the medical data analysis comprises tracking a user compliance with a medication regimen6.

Kehr teaches that it was old and well known in the art of healthcare systems, before the effective filing date of the claimed invention, for medical data analysis to comprise tracking a user compliance with a medication regimen (Claim 87 teaches performing analysis of first data pertaining to tracking compliance of a patient with a medication schedule, i.e., regimen, to modify a treatment regimen based on the results of the analysis). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare systems before the effective filing date of the claimed invention to modify the system of collecting medical data of a user disclosed by Zhang to incorporate for medical data analysis to comprise tracking a user compliance with a medication regimen as taught by Kehr in order to enable adjustment of a treatment regimen based on compliance with the schedule, e.g., see [0006] and claim 87, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Mayer teaches that it was old and well known in the art of healthcare monitoring, before the effective filing date of the claimed invention, for a healthcare monitoring device to include an RFID reader, and wherein the medical data is received via the RFID reader ([0022] & [0059] disclose that the medication monitor includes a sensor, e.g., an RFID reader, for receiving medical data including medical data for identifying medications and the amount of medication). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare monitoring before the effective filing date of the claimed invention to modify the healthcare monitoring apparatus, i.e., the portable medical data hub, disclosed by Zhang to incorporate an RFID tag reader as taught by Mayer in order to identify information, e.g., medications of the patient, e.g., see Mayer [0022]&[0059], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Wikipedia teaches that it was old and well known in the art of computers before the effective filing date of the claimed invention for a processor to be a RISC processor (p.1 discloses that there are multiple types of processors that have been in use since the 1960’s including RISC processors).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Zhang with teaching of Wikipedia since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the RISC processor of Wikipedia for the processor of Zhang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 17, depending on claim 16, Zhang further discloses wherein the portable medical data hub is further configured to receive a response from the data analysis system in dependence on the medical data analysis ([0104] discloses that the wellness score calculated by the service computer 116, i.e., the data analysis system, is sent back to the wrist worn device, i.e., the faceplate 112.).

Regarding claim 24, depending on claim 16, Zhang further discloses a touch screen display ([0072] discloses that the faceplate device 112 includes a touch screen display).

Regarding claim 28, depending on claim 16, further comprising an electrical connector for connecting a medical device to the portable medical data hub, and wherein the portable medical data hub is configured to provide electrical power to the connected medical device via the electrical connector ([0074] discloses that the faceplate 112, i.e., the portable medical data hub, maybe connected to the wristband monitoring device 110, i.e., the medical device, and that the connection may charge the wristband monitoring device 110, i.e., provide electrical power to the device via an electrical connector.).

Claims 29 & 35 recite substantially similar limitations as those already addressed in claim 16, and, as such, are rejected for substantially the same reasons as given above. The only difference between claim 16 and claim 29 is that claim 29 further recites that the one or more medical devices is configured to transmit user data to the portable medical data hub via an RFID tag which is taught by the modified combination of Zhang/Kehr/Mayer/Wikipedia, e.g., see Zhang Figs. 2 and 3 & [0025]-[0026], [0064] and [0106] and Mayer [0059] and [0063]. 
It would have been obvious to combine Zhang/Kehr/Mayer/Wikipedia for at least the same reasons as discussed above in claims 1 and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 30, depending on claim 29, Zhang further discloses the data analysis system is connected via a network to the portable medical data hub (Fig. 1 and [0103]-[0104] & [0109] disclose that the faceplate device 112, i.e., the portable medical data hub is connected to the service provider computers 116, i.e., the data analysis system), wherein the data analysis system is configured analyze user data transmitted from the portable medical data hub to a remote server across the network to create analyzed data and store the analyzed data ([0104] & [0109] disclose that the medical related data, interpreted as including the sensor data including the time-stamp may be transmitted to a variety of other devices, e.g., service provider computer 116 or medical provider 106, which may perform additional data analysis, e.g., by using the wellness monitoring engine to calculate the medical wellness index, interpreted as creating analyzed data, as disclosed in Fig. 4 & [0103]; [0082] discloses that the service provider computer includes a data store, i.e., memory, for storing all medical related data, interpreted as including the analyzed data).

Claim 31 recites substantially similar limitations as those already addressed in claim 17, and, as such, is rejected for substantially the same reasons as given above.

Claims 19-21, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kehr and further in view of Mayer and further in view of Wikipedia and further in view of US 2011/0238578 to Hurry.
Regarding claim 19, depending on claim 16, Zhang discloses that the portable medical data hub, i.e., a device is configured to transmit medical data to the data analysis system, i.e., a server, as discussed above in claim 1, e.g., see Zhang Fig. 4 & [0104].
Zhang does not disclose for data to comprise sensitive user data and non-sensitive user data, wherein the device is configured to: separate the sensitive user data from the non-sensitive user data; and transmit the non-sensitive user data to the server.
Hurry teaches that it was old and well known in the art of data analysis, before the effective filing date of the claimed invention, for data to comprise sensitive user and non-sensitive user data, wherein the device is configured to: separate the sensitive user data from the non-sensitive user data; and transmit the non-sensitive user data to the server ([0067] teaches that a portion of the information is protected through encryption, the process of determining what information needs to be encrypted and what information does not is interpreted as separating sensitive from non-sensitive user data; [0072] & [0149] teach transmitting a different portion, i.e., the non-sensitive user data, than the encrypted portion, the sensitive portion, in an unprotected form; [0064] teaches that information is transmitted from the user device 144 to the server device 142. [0064], [0072] & [0149] are interpreted as transmitting non-sensitive user data from the user device to the server device, examiner notes that any data sent from a user device is interpreted to be user data). 
Therefore, it would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data analysis apparatus that transmits medical data from the apparatus to a data analysis system for further processing disclosed by the modified combination of Zhang/Kehr/Mayer/Wikipedia to incorporate for data to comprise sensitive and non-sensitive user data, wherein the device is configured to: separate the sensitive data from the non-sensitive data; and transmit the non-sensitive data to the server as taught by Hurry in order to transfer data safely, e.g., see Hurry [0010], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 20, depending on claim 19, the modified combination of Zhang/Hurry further discloses wherein the portable medical data hub is further configured to analyze the sensitive user data using the RISC processor (Zhang discloses analyzing medical data with a processor as discussed above in claim 1, e.g., see [0107] and [0071] in conjunction with [0070]. Wikipedia teaches that it would be obvious to substitute a RISC processor for a processor. Hurry [0067] teaches encrypting a portion of the user data which is interpreted as analyzing sensitive data, examiner notes that any data sent from a user device is interpreted to be user data).
It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data analysis apparatus that transmits medical data from the apparatus to a data analysis system for further processing disclosed by the modified combination of Zhang/Kehr/Mayer/Wikipedia to incorporate the teachings of Hurry for at least the same reasons discussed above in claim 19.

Regarding claim 21, depending on claim 20, the modified combination of Zhang/Hurry further discloses wherein the portable medical data hub is configured to transmit, to the data analysis system, results of the analysis of the sensitive user data (Zhang Fig. 4 & [0104] discloses transmitting medical data from the portable medical data hub to the data analysis system; Hurry [0064] and [0067] teach transmitting the encrypted data, i.e., the result of the sensitive user data analysis to from the user device to the server, examiner notes that any data sent from a user device is interpreted to be user data).
It would have been obvious to one of ordinary skill in the art of data analysis before the effective filing date of the claimed invention to modify the data analysis apparatus that transmits medical data from the apparatus to a data analysis system for further processing disclosed by the modified combination of Zhang/Kehr/Mayer/Wikipedia to incorporate the teachings of Hurry for at least the same reasons discussed above in claim 19.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kehr and further in view of Mayer and further in view of Wikipedia and further in view of US 2015/0269825 to Tran.
Regarding claim 22, depending on claim 16, Zhang discloses that the portable medical data hub comprises memory and is configured to store medical data in the memory and transmits stored data via an established network connection (Figs 1 & 3 and [0068] disclose that the portable medical data hub includes memory for storing sensor data, i.e., medical data in data store 342; [0064], Figs. 1, 3, & 4 and [0104] & [0109] disclose that the sensor data is transferred to the data analysis system, i.e., the server ).
Zhang does not specifically disclose storing medical data in the memory if a network connection to the server cannot be established, and transmitting the stored medical data once the network connection is established.
Tran teaches that it was old and well known in the art of healthcare monitoring, before the effective filing date of the claimed invention, to store medical data in the memory if a network connection to the server cannot be established, and transmit the medical stored data once the network connection is established ([0215] teaches that a system, e.g., a wearable appliance described in [0045], records information to memory until a home mesh network/internet connection can be established, once a connection is established the information is transmitted to the server 200). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare monitoring before the effective filing date of the claimed invention to modify the healthcare monitoring apparatus disclosed by the modified combination of Zhang/Kehr/Mayer/Wikipedia to incorporate storing medical data in the memory if a network connection to the server cannot be established, and transmitting the stored medical data once the network connection is established as taught by Tran in order to allow all data to be collected and analyzed while the user participates in their normal day-to-day activities, e.g., see Tran [0180], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kehr and further in view of Mayer and further in view of Wikipedia and further in view of US 2016/0321418 to Reid et al (hereinafter Reid).
Regarding claim 23, depending on claim 16, Zhang does not specifically disclose that the portable medical data hub is configured to: receive updates for the one or more medical devices from the data analysis system; and apply the updates to the one or more medical devices.
Reid teaches that it was old and well known in the art of healthcare devices, before the effective filing date of the claimed invention, to receive updates for the one or more medical devices from the data analysis system; and apply the updates to the one or more medical devices ([0081] & [0097] disclose that a user through a user device, interpreted as the portable medical data hub may utilize a server to receive and apply updates to a medical device). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare devices before the effective filing date of the claimed invention to modify the medical device apparatus disclosed by the modified combination of Zhang/Kehr/Mayer/Wikipedia to incorporate to receive updates for the one or more medical devices from the data analysis system; and apply the updates to the one or more medical devices as taught by Reid in order to provide the latest software updates to the medical devices, e.g., see [0081] & [0141], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kehr and further in view of Mayer and further in view of Wikipedia and further in view of US 2014/0368352 to Benjamin et al (hereinafter Benjamin).
Regarding claim 25, depending on claim 16, Zhang further discloses wherein the portable medical data hub further comprises a speaker ([0072] discloses that the faceplate, i.e., the portable medical data hub includes a sound generator, interpreted as a speaker), and is configured to provide reminders to a user relating to the use of a medical device and/or medication ([0025]-[0026] discloses providing a reminder to a user relating to medication).
Zhang does not specifically disclose that the reminders are spoken reminders 
Benjamin teaches that it was old and well known in the art of healthcare monitoring systems, before the effective filing date of the claimed invention, for a reminder to be a spoken reminder ([0043] teaches that the reminders are provided to the user as spoken speech via the communication unit). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare monitor systems before the effective filing date of the claimed invention to modify the apparatus disclosed by the modified combination of Zhang/Kehr/Mayer/Wikipedia to incorporate for reminders to be spoken reminders as taught by Benjamin in order to communicate information, instructions, and or reminders to the user, e.g., see [0043], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant's arguments directed toward the 101 rejection of the claims filed in the Response have been fully considered but they are not persuasive. See Response pp. 8-13.
On pp. 9-13 Applicant takes the position that the claims incorporate any recited abstract idea into a practical application because it is analogous to Example 45 of the October 2019 update to the eligibility guidance. Examiner disagrees. 
On p. 9 Applicant states that the recited abstract idea is implemented by a particular machine. Examiner disagrees. 
MPEP 2106.05(b)(I) states that the particularity or generality of the elements of the machine or apparatus is informative in making this determination, e.g., in Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939) use of a particular antenna with a specific shape and conductors arranged in a specific way were considered to be sufficient particularity. This is countered by Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014) stating that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. The presently amended claims represent a general purpose computer. The mere recitation of a RISC processor does not make the computer any less generic, it is merely a type of processor that is well understood routine and conventional in the field of computing devices, e.g., Wikipedia demonstrates that RISC processors are a subset of processors that have been in use since the 1960s. Examiner suggests further amending the claims to make it clear that the portable medical data hub is not a mere general purpose computer.
Applicant takes the position that the amended limitation reciting “generating a notification …” is not interpreted as reciting more than generally linking the recited abstract idea to a particular field/technology because the limitation as discussed above is interpreted as being part of the abstract idea itself of a certain method of organizing human activity. Therefore this position is not persuasive.
On pp. 11-12 Applicant takes the position that claim 1 “reflects the technical advantages described in the specification.” Examiner disagrees. Any recited improvements by the claims are interpreted as being related to abstract idea itself. An improvement of conventional technologies is not a technical solution to a technical problem. Instead the argued improvement to management of a patients treatment regimen represents an improvement to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort of data collection, e.g., see [005] & [0070] of the originally filed Specification) and/or to commerce (i.e., lower costs of healthcare by improving patient conditions, e.g., see [005] & [0070] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. 
Regarding allowing a user to access multiple medical devices without operating/providing wider area comm channels, the claims only recite the requirement for one medical device, therefore there is no nexus between this improvement and the claims. Even if the claims did require multiple medical devices.

Applicant’s arguments directed toward the 103 rejection of the claims filed in the Response have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang in view of Kehr and further in view of Mayer and further in view of Wikipedia. See Response pp. 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”
        2 Examiner notes that although [0049] of Applicant’s originally filed specification states a RISC processor is a “more specialist unit,” it is still a general-purpose computer. See, e.g., “Reduced instruction set computer,” Wikipedia, 2016, available at https://web.archive.org/web/20160601210934/https://en.wikipedia.org/wiki/Reduced_ instruction_set_computing. 
        3 Id.
        4 Id.
        5 Id.
        6 Examiner notes that the underlined limitation is interpreted as not being positively recited as it is intended use.